internal_revenue_service significant index no department of the treasury washington dc person to contact talanhone number theft rape toi date sep in re employer this letter constitutes notice that with respect to the above-named defined benefit pension_plan the five plan amendments described below are reasonable and provide only for de_minimis increases in the jiabilities of the plan sec_401 a a of the internal_revenue_code provides that a an amendment that increases the plan is not a qualified_plan if there is jabilities of the plan in the case where the plan is maintained by an a debtor in a case under title of the united_states employer that is code sec_401 if the secretary determines that such reasonab le and provides only for de_minimis increases in plan jabilities however sec_401 b ii provides an exception to amendment is section i of the employee retirement income security erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is title of the united_states_code exception to section i if the secretary of treasury determines that such amendment is reasonable and provides only for de_minimis increases in plan liabilities section i provides an a debtor in a case under act of on may of the u s bankruptcy code the employer proposes five amendments to the plan subject_to the restrictions of code sec_401 the amendments are described the employer filed for protection under chapter the employer has not yet been reorganized elow amendment effective date employees of a wholly owned subsidiary will be eligible to participate in the plan subsidiary will receive past_service_credit for vesting and eligibility purposes employees of the the employer has stated that the increase in current_liability for this however annual contributions amendment will of dollar_figure to a money purchase plan on behalf of these employees will cease the employer who are engaged in similar businesses the stated purpose of this amendment is to include employees of be approximately dollar_figure be amendment effective date a participant may elect a year certain and life_annuity as a form of payment the employer has stated that this change is cost neutral because the benefit is the actuarial equivalent of a straight life_annuity purpose of this amendment is to provide unmarried participants with an alternative form of benefit receive a straight life_annuity currently unmarried participants may only the amendment effective date the automatic death_benefit for active employees working past early retirement eligibility will be increased from the survivor’s portion of a joint and survivor benefit to the survivor’s portion of a joint and survivor enefit the employer has stated that the increase in current_liability due to this amendment is dollar_figure to remove an incentive for participants to retire in order to protect beneficiaries benefit is the survivor's portion of a joint and survivor benefit currently if an active employee dies the survivor the stated purpose of this amendment is amendment effective date a death_benefit will unmarried employees who work past early retirement eligibility the amount of the benefit is that which would have been paid if the participant had retired on his or her date of death and elected a year certain and life option months the benefit will be paid for be paid for the employer has stated that the increase in current_liability for this amendment is dollar_figure retain experienced workers the stated purpose of this amendment jis to amendment effective date the monthly benefit payable to retirees who_retired prior to will following schedule be increased according to the e if retired before date the benefit will be increased y if retired on or after date but before date the benefit will be increased if retired on or after date but before date the benefit will be increased by ip the employer has stated that the increase in current_liability for this amendment is dollar_figure the stated purpose of this amendment is to increase payments to reflect the impact inflation has had since the plan last granted an increase as of date the plan had the following funded status actuarial value of assets current_liability present_value of accrued_benefits dollar_figure dollar_figure dollar_figure the actuarial assumptions for determining the plan’s current jiabi lity were the rpa current_liability mortality_table the blended 83gam table and an interest rate of the plan’s present_value of accrued_benefits were the 83gam-males table with a six-year setback for females and an interest rate of the plan’s assets were equal to of the present_value of accrued_benefits jability the plan’s assets were equal to of the plan’s current the actuarial assumptions for determining the combined increase in current_liability for the five plan of the amendments is approximately dollar_figure plan’s current the plan has a full funding limitation of zero within the meaning of sec_412 of the code and sec_302 of erisa both with and without the amendments in effect therefore the plan has a minimum fundin and without the amendments in effect if enacted the increase in the minimum_funding requirement would be zero requirement of zero both with these five amendments were this amount is liability the plan has a funded_current_liability_percentage of less than and the employer is a debtor in a case under title of the united_states_code the amendments have some legitimate business_purpose and the plan is fully funded within the meaning of sec_412 of the code and sec_302 of erisa the combined effect of these amendments is to increase current_liability by and there is no increase in the minimum_required_contribution plan amendments are reasonable and provide only a de_minimis increase in the liabilities of the plan accordingly the five this ruling considers only the application of sec_401 of the code and section i of erisa to the amendments described in your date ruling_request and does not consider any other issues that may arise in connection with the plan it may not be used or cited by others as precedent this ruling letter is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides that it ay we have sent a copy of this letter to the employee_plans area manager for the area in sincerely yours ken yednock manager employee_plans technical tax_exempt_and_government_entities_division bis
